


110 HR 6678 IH: Northern Plains National Heritage Area

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6678
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Pomeroy
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Northern Plains National Heritage Area
		  in the State of North Dakota.
	
	
		1.Short titleThis Act may be cited as the
			 Northern Plains National Heritage Area
			 Act.
		2.DefinitionsIn this Act:
			(1)Heritage
			 AreaThe term Heritage Area means the Northern
			 Plains National Heritage Area established by section 3(a).
			(2)Local
			 coordinating entityThe term local coordinating
			 entity means the Northern Plains Heritage Foundation, the local
			 coordinating entity for the Heritage Area designated by section 4(a).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under section 5.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of North Dakota.
			3.Establishment
			(a)In
			 generalThere is established the Northern Plains National
			 Heritage Area in the State of North Dakota.
			(b)BoundariesThe
			 Heritage Area shall consist of—
				(1)a
			 core area of resources in Burleigh, McLean, Mercer, Morton, and Oliver Counties
			 in the State; and
				(2)any sites,
			 buildings, and districts within the core area recommended by the management
			 plan for inclusion in the Heritage Area.
				(c)MapA
			 map of the Heritage Area shall be—
				(1)included in the
			 management plan; and
				(2)on file and
			 available for public inspection in the appropriate offices of the local
			 coordinating entity and the National Park Service.
				4.Local
			 coordinating entity
			(a)In
			 generalThe local coordinating entity for the Heritage Area shall
			 be the Northern Plains Heritage Foundation, a nonprofit corporation established
			 under the laws of the State.
			(b)DutiesTo
			 further the purposes of the Heritage Area, the Northern Plains Heritage
			 Foundation, as the local coordinating entity, shall—
				(1)prepare a
			 management plan for the Heritage Area, and submit the management plan to the
			 Secretary, in accordance with this Act;
				(2)submit an annual
			 report to the Secretary for each fiscal year for which the local coordinating
			 entity receives Federal funds under this Act, specifying—
					(A)the specific
			 performance goals and accomplishments of the local coordinating entity;
					(B)the expenses and
			 income of the local coordinating entity;
					(C)the amounts and
			 sources of matching funds;
					(D)the amounts
			 leveraged with Federal funds and sources of the leveraged funds; and
					(E)grants made to any
			 other entities during the fiscal year;
					(3)make available for
			 audit for each fiscal year for which the local coordinating entity receives
			 Federal funds under this Act, all information pertaining to the expenditure of
			 the funds and any matching funds; and
				(4)encourage economic
			 viability and sustainability that is consistent with the purposes of the
			 Heritage Area.
				(c)AuthoritiesFor
			 the purposes of preparing and implementing the approved management plan for the
			 Heritage Area, the local coordinating entity may use Federal funds made
			 available under this Act to—
				(1)make grants to
			 political jurisdictions, nonprofit organizations, and other parties within the
			 Heritage Area;
				(2)enter into
			 cooperative agreements with or provide technical assistance to political
			 jurisdictions, nonprofit organizations, Federal agencies, and other interested
			 parties;
				(3)hire and
			 compensate staff, including individuals with expertise in—
					(A)natural,
			 historical, cultural, educational, scenic, and recreational resource
			 conservation;
					(B)economic and
			 community development; and
					(C)heritage
			 planning;
					(4)obtain funds or
			 services from any source, including other Federal programs;
				(5)contract for goods
			 or services; and
				(6)support activities
			 of partners and any other activities that further the purposes of the Heritage
			 Area and are consistent with the approved management plan.
				(d)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds authorized to be appropriated under this Act to acquire
			 any interest in real property.
			(e)Other
			 sourcesNothing in this Act precludes the local coordinating
			 entity from using Federal funds from other sources for authorized
			 purposes.
			5.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the local coordinating entity shall submit to the Secretary for
			 approval a proposed management plan for the Heritage Area.
			(b)RequirementsThe management plan for the Heritage Area
			 shall—
				(1)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the heritage of the area covered by the Heritage Area and encouraging
			 long-term resource protection, enhancement, interpretation, funding,
			 management, and development of the Heritage Area;
				(2)include a
			 description of actions and commitments that Federal, State, tribal, and local
			 governments, private organizations, and citizens will take to protect, enhance,
			 interpret, fund, manage, and develop the natural, historical, cultural,
			 educational, scenic, and recreational resources of the Heritage Area;
				(3)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the Heritage Area;
				(4)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the Heritage Area relating to the national importance
			 and themes of the Heritage Area that should be protected, enhanced,
			 interpreted, managed, funded, and developed;
				(5)recommend policies
			 and strategies for resource management, including the development of
			 intergovernmental and interagency agreements to protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the Heritage Area;
				(6)describe a program
			 for implementation for the management plan, including—
					(A)performance
			 goals;
					(B)plans for resource
			 protection, enhancement, interpretation, funding, management, and development;
			 and
					(C)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any Federal, State, tribal, or local government agency, organization,
			 business, or individual;
					(7)include an
			 analysis of, and recommendations for, means by which Federal, State, tribal,
			 and local programs may best be coordinated (including the role of the National
			 Park Service and other Federal agencies associated with the Heritage Area) to
			 further the purposes of this Act; and
				(8)include a business
			 plan that—
					(A)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities described in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
					(c)Deadline
				(1)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to develop the management plan after designation of the
			 Heritage Area, the local coordinating entity shall submit the management plan
			 to the Secretary for approval.
				(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with paragraph (1), the local coordinating entity shall not
			 qualify for any additional financial assistance under this Act until such time
			 as the management plan is submitted to and approved by the Secretary.
				(d)Approval of
			 management plan
				(1)ReviewNot
			 later than 180 days after receiving the plan, the Secretary shall review and
			 approve or disapprove the management plan for the Heritage Area on the basis of
			 the criteria established under paragraph (2).
				(2)Criteria for
			 approvalIn determining whether to approve a management plan for
			 the Heritage Area, the Secretary shall consider whether—
					(A)the local
			 coordinating entity represents the diverse interests of the Heritage Area,
			 including Federal, State, tribal, and local governments, natural, and historic
			 resource protection organizations, educational institutions, businesses,
			 recreational organizations, community residents, and private property
			 owners;
					(B)the local
			 coordinating entity—
						(i)has
			 afforded adequate opportunity for public and Federal, State, tribal, and local
			 governmental involvement (including through workshops and hearings) in the
			 preparation of the management plan; and
						(ii)provides for at
			 least semiannual public meetings to ensure adequate implementation of the
			 management plan;
						(C)the resource
			 protection, enhancement, interpretation, funding, management, and development
			 strategies described in the management plan, if implemented, would adequately
			 protect, enhance, interpret, fund, manage, and develop the natural, historic,
			 cultural, educational, scenic, and recreational resources of the Heritage
			 Area;
					(D)the management plan
			 would not adversely affect any activities authorized on Federal land under
			 public land laws or land use plans;
					(E)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan;
					(F)the Secretary has
			 received adequate assurances from the appropriate State, tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, tribal, and local elements of the management plan; and
					(G)the management
			 plan demonstrates partnerships among the local coordinating entity, Federal,
			 State, tribal, and local governments, regional planning organizations,
			 nonprofit organizations, or private sector parties for implementation of the
			 management plan.
					(3)Disapproval
					(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
						(i)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
			 and
						(ii)may
			 make recommendations to the local coordinating entity for revisions to the
			 management plan.
						(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
					(4)Amendments
					(A)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the Heritage Area shall be reviewed by the Secretary and
			 approved or disapproved in the same manner as the original management
			 plan.
					(B)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized to be
			 appropriated by this Act to implement an amendment to the management plan until
			 the Secretary approves the amendment.
					(5)AuthoritiesThe
			 Secretary may—
					(A)provide technical
			 assistance under this Act for the development and implementation of the
			 management plan; and
					(B)enter into
			 cooperative agreements with interested parties to carry out this Act.
					6.Relationship to
			 other Federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Technical and
			 financial assistance
				(1)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide financial assistance and, on a reimbursable or
			 nonreimbursable basis, technical assistance to the local coordinating entity to
			 develop and implement the management plan.
				(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide technical or financial assistance under paragraph (1).
				(3)PriorityIn
			 assisting the Heritage Area, the Secretary shall give priority to actions that
			 assist in—
					(A)conserving the
			 significant natural, historic, cultural, and scenic resources of the Heritage
			 Area; and
					(B)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
					(c)Consultation and
			 coordinationTo the maximum extent practicable, the head of any
			 Federal agency planning to conduct activities that may have an impact on the
			 Heritage Area is encouraged to consult and coordinate the activities with the
			 Secretary and the local coordinating entity.
			(d)Other Federal
			 agenciesNothing in this Act—
				(1)modifies or alters
			 any laws (including regulations) authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				7.Private property
			 and regulatory protectionsNothing in this Act—
			(1)abridges the
			 rights of any owner of public or private property, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the Heritage Area;
			(2)requires any
			 property owner to—
				(A)permit public
			 access (including access by Federal, State, or local agencies) to the property
			 of the property owner; or
				(B)modify public
			 access to, or use of, the property of the property owner under any other
			 Federal, State, or local law;
				(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State, tribal, or local agency;
			(4)conveys any land
			 use or other regulatory authority to the local coordinating entity;
			(5)authorizes or
			 implies the reservation or appropriation of water or water rights;
			(6)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
			(7)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
			8.Evaluation;
			 report
			(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under section 10, the
			 Secretary shall—
				(1)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
				(2)prepare a report
			 in accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the
			 progress of the local coordinating entity with respect to—
					(A)accomplishing the
			 purposes of this Act for the Heritage Area; and
					(B)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
					(2)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
				(3)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
				(c)Report
				(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
				(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
					(A)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
					(B)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
					(3)Submission to
			 CongressOn completion of the report, the Secretary shall submit
			 the report to—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					9.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized
			 to be appropriated to carry out this Act $10,000,000, of which not more than
			 $1,000,000 may be made available for any fiscal year.
			(b)Cost-sharing
			 requirement
				(1)In
			 generalThe Federal share of the total cost of any activity under
			 this Act shall be not more than 50 percent.
				(2)FormThe
			 non-Federal contribution may be in the form of in-kind contributions of goods
			 or services fairly valued.
				10.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date of enactment of this Act.
		
